IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


SANDRA KRAZAN & FRANK J.                : No. 205 MAL 2017
TOPOLSKI, JR., ADMINISTRATORS OF        :
THE ESTATES OF CAROLINE & FRANK         :
TOPOLSKI,                               : Petition for Allowance of Appeal from
                                        : the Order of the Superior Court
                  Petitioners           :
                                        :
                                        :
             v.                         :
                                        :
                                        :
KEYSTONE PROPANE SERVICES, INC.         :
AND KENNETH PRINGLE,                    :
                                        :
                  Respondents           :


                                    ORDER



PER CURIAM

     AND NOW, this 22nd day of August, 2017, the Petition for Allowance of Appeal

is DENIED.